          Case 3:17-cv-00101-RDM Document 248 Filed 03/13/19 Page 1 of 2

1700 G Street NW,
Washington, DC 20552

March 13, 2019
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
       I write on behalf of Plaintiff Consumer Financial Protection Bureau (“Bureau”) regarding
the documents referenced in agenda item nos. 6 and 7 of Special Master Order #12 (Doc. 242). In
response to Your Honor’s instruction at the March 5, 2019 status conference that the Bureau re-
examine its assertion of the deliberative process privilege over those documents and consider
whether they should be produced, the Bureau states that it is no longer asserting the deliberative
process privilege over these documents and will produce them to Defendants. 1 By producing these
documents, the Bureau is not waiving, and expressly reserves, any objections to the relevance or
materiality of the documents.

        The Bureau continues to assert the attorney-client privilege over a portion of the document
bearing Bates number CFPB-NAV-0057126 in Category 83. The privilege category description for
Category 83 from the Bureau’s August 31, 2018 privilege log is included at Appendix A of this
letter. Specifically, the Bureau asserts the attorney-client privilege over the top email in the email
chain. That email is a confidential communication from an attorney in the Bureau’s Legal Division
to attorneys in the Office of Supervision Policy and the Office of the Director and personnel in the
Office for Students and the External Affairs Division for the purpose of providing legal assistance
regarding the drafting of the July 20, 2016 Memorandum from Ted Mitchell to James Runcie
regarding “Policy Direction on Federal Student Loan Servicing.” The Bureau is not asserting
attorney-client privilege over the second and third emails in the chain, and will produce those
emails to Defendants in unredacted form.

       If Your Honor has any questions regarding the above, the Bureau would welcome the
opportunity to address such questions at a forthcoming teleconference or in writing.
                                                       Respectfully submitted,
                                                       /s/ Manuel Arreaza

1
  As Your Honor informed the parties during the March 5, 2019 status conference, the documents
referenced in agenda item no. 6 of Special Master Order #12 include the documents bearing the
following Bates numbers: CFBP-NAV-0056812, CFBP-NAV-0056823, CFBP-NAV-0056835,
CFBP-NAV-0056844, CFBP-NAV-0056853, CFBP-NAV-0056874, and CFBP-NAV-0056763.
The documents referenced in agenda item no. 7 are identified by Bates number in Special Master
Order #12, except that the Bates number for the final document listed in agenda item no. 7 has been
corrected to CFPB-NAV-0056674, reflecting the clarification made during the March 5, 2019 status
conference. See Tr. of March 5, 2019 status conference at 14:2-8; 17:24-18:3.
          Case 3:17-cv-00101-RDM Document 248 Filed 03/13/19 Page 2 of 2




                                         APPENDIX A

Category 83

Description: Confidential communications involving attorneys in the Bureau’s Legal Division
and/or Bureau’s Office of Supervision for the purpose of obtaining or providing legal advice
regarding the drafting of the July 20, 2016 Memorandum from Ted Mitchell to James Runcie
regarding “Policy Direction on Federal Student Loan Servicing”; attached drafts of the
memorandum reflect such legal advice provided by attorneys in the Bureau’s Legal Division and/or
Bureau’s Office of Supervision Policy.

Privileges: Attorney-Client Privilege




                                               2
